[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE (DOCKET ENTRY NO. 118)
Before the court is J. Christianos  Sons Trucking, Inc.'s motion to strike the sixth count of the plaintiff's substitute complaint. In the sixth count of the substitute complaint, the plaintiff alleges a cause of action for vicarious recklessness against the trucking company as the employer of the first named defendant, Carl Bernacchi. The plaintiff also seeks double and treble damages pursuant to General Statute §14-2951 and common law punitive damages.
There is a split of authority among the judges of the Superior Court regarding whether a plaintiff can maintain a vicarious recklessness claim under General Statute § 14-295. This court, however, has ruled on this issue before in Prezioso v. Greater Bridgeport Transit Authority,
Superior Court, judicial district of Fairfield at Bridgeport, Docket No. 333757 (December 24, 1997, Skolnick, J. (21 Conn.L.Rprt. 274). InPrezioso, this court allowed a cause of action under General Statute § 14-295 for double and treble damages based on vicarious liability. Therefore, pursuant to established precedent, the court denies the defendant's motion to strike count six of the plaintiff's substitute complaint and corresponding prayer for relief.
The defendant has also moved to strike the prayer for relief seeking common law punitive damages. The Supreme Court has spoken on this issue and refused to allow vicarious liability for punitive damages. SeeGionfriddo v. Rent A Car Systems, Inc., 192 Conn. 280, 285, 472 A.2d 306, rev'd on the other grounds, 192 Conn. 301, 472 A.2d 316 (1984). The plaintiff in the present case has failed to allege that the trucking company authorized the acts of its agent, Bernacchi. Without that allegation, the punitive damages prayer for relief relies solely on vicarious liability, and, therefore, is legally insufficient. See Van eckv. MBNA American Bank, Superior Court, judicial district of New Haven, Docket No. 424382 (September 28, 1999, Levin, J.); Maisenbacker v.Society Concordia, 71 Conn. 369, 380, 42 A.2d 76 (1899). Accordingly, the defendant's motion to strike the plaintiff's third prayer for relief CT Page 9502 insofar as it pertains to Bernacchi's employer, J. Christianos  Sons Trucking, Inc., is granted.
Based on the foregoing, the court denied the defendant's motion to strike count six of the plaintiff's complaint and paragraph two of the prayer for relief, and grants the motion to strike as to paragraph three of the prayer for relief insofar as it pertains to the trucking company.
SKOLNICK, J.